No. 14-0970 – State of West Virginia, ex rel Michael W. Parker, Prosecuting Attorney for
Randolph County, West Virginia v. The Honorable Thomas W. Keadle, Judge, et al.

                                                                             FILED
                                                                         June 10, 2015
                                                                       RORY L. PERRY II, CLERK

                                                                     SUPREME COURT OF APPEALS

                                                                         OF WEST VIRGINIA

Ketchum, Justice, dissenting:

              Judge Keadle was correct in granting a new trial because Juror Campbell was

not stricken from the jury panel for cause. The jury questionnaire asked Juror Campbell if

she had formed an opinion of the defendant’s guilt. She answered, “. . . this person must

have done something” meaning something wrong. She had formed an opinion before

hearing the evidence.

              The juror’s answer was clear. It was not inconclusive or vague. When a

prospective juror makes a clear statement of bias during voir dire, the prospective juror is

automatically disqualified and must be removed from the jury panel for cause. Syl. Pt. 8,

State v. Newcomb, 223 W.Va. 843, 679 S.E.2d 675 (2009).

              Therefore, I dissent.